J-S51025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LANCE ADAM JOHNSON                         :
                                               :
                       Appellant               :   No. 578 MDA 2020

        Appeal from the Judgment of Sentence Entered January 27, 2020
      In the Court of Common Pleas of Bradford County Criminal Division at
                        No(s): CP-08-CR-0000487-2019


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                           FILED MARCH 02, 2021

        Lance Adam Johnson appeals from the judgment of sentence entered

following his nolo contendere plea to Strangulation, Terroristic Threats, and

Endangering Welfare of Children (“EWOC”).1 Additionally, counsel for Johnson

has filed an Anders2 brief and a petition to withdraw. We grant counsel’s

petition to withdraw and affirm the judgment of sentence.

        The facts giving rise to Johnson’s plea are as follows:

           [O]n June 21 of 2019, [Johnson] . . . assaulted [the victim],
           an adult female[,] and . . . applied pressure around her neck
           . . . and throat, . . . to impede her breathing and circulation
           at a point when he was quite angry at her. [O]n the same
           day, [Johnson] did also threaten [the victim] with a crime
           of violence by putting a shotgun barrel in her mouth and
           telling her he is going to kill her. . . . [T]here was a child

____________________________________________


1   18 Pa.C.S.A. §§ 2718(a)(1), 2706(a)(1), and 4304(a)(1), respectively.

2   Anders v. California, 386 U.S. 738 (1967).
J-S51025-20


         with the initials Q.J.[,] born in 2011, that he did [pick up]
         and [throw] across the room as part of this violent incident.

                                     ***

         [The victim] was an intimate partner of Mr. Johnson.

N.T., Plea Hearing, 12/9/19, at 6-7. The plea did not include an agreement on

sentencing.

      The trial court held a sentencing hearing where counsel informed the

court of Johnson’s drug addiction and that many of his criminal offenses were

drug related. See N.T., Sentencing, 1/27/20, at 5. The trial court also made

mention of various portions of the Presentence Investigation Report (“PSI”),

such as Johnson’s lengthy criminal history beginning as a juvenile and

Johnson’s self-reported drug abuse. Id. at 2. It also mentioned a letter sent

by the victim attached to the PSI that spoke of Johnsons’ violent history. Id.

Johnson testified and apologized to his family. Id. at 6.

      The trial court sentenced Johnson to consecutive terms of three to seven

years’ incarceration for strangulation, 11 months to five years’ incarceration

for terroristic threats, and nine months to four years’ incarceration for EWOC,

for an aggregate term of four years and eight months to 16 years’

incarceration. Id. at 7-8. Johnson filed a post-sentence motion arguing that

his sentence was “too harsh” and requesting that the court impose concurrent

rather than consecutive sentences. Motion to Modify Sentence, filed 2/5/20,

at ¶¶ 3 and 5. The trial court denied the motion and this appeal followed.

Johnson’s counsel filed a court-ordered Pa.R.A.P. 1925(b) statement in the



                                     -2-
J-S51025-20



trial court and then submitted an Anders brief and petition to withdraw in this

Court.

        Counsel’s Anders brief identifies one issue: “Did the trial court abuse

its discretion when it sentenced [Johnson] to an aggregate sentence of four

(4) years, eight (8) months to a maximum of sixteen (16) years?” Anders Br.

at 4.

        Before reviewing the merits of this appeal, we must first determine if

counsel has satisfied the requirements for withdrawing as counsel. See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007) (en banc)

(stating that “[w]hen faced with a purported Anders brief, this Court may not

review the merits of any possible underlying issues without first examining

counsel’s request to withdraw”). Counsel may withdraw if the following

requirements have been satisfied:

          1) petition the court for leave to withdraw stating that, after
          making a conscientious examination of the record, counsel
          has determined that the appeal would be frivolous;

          2) furnish a copy of the brief to the defendant; and

          3) advise the defendant that he or she has the right to retain
          private counsel or raise additional arguments that the
          defendant deems worthy of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc).

        Additionally, in the Anders brief counsel must:

          (1) provide a summary of the procedural history and facts,
          with citations to the record;



                                       -3-
J-S51025-20


         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and

         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). When counsel

has satisfied the above referenced requirements, then this Court may review

the appeal and “make an independent judgment to decide whether the appeal

is in fact wholly frivolous.” Id. at 355 n.5 (citation omitted).

      Counsel has satisfied all necessary requirements to withdraw. In his

Anders brief, counsel provided a summary of the procedural and factual

history of the case; identified one issue that he believed could arguably

support the appeal; and gave reasons for his conclusion that the appeal is

frivolous with citations to the record, case law, and statutes. Counsel also

mailed a copy of the Anders brief to Johnson, and advised him of his right to

proceed with private counsel or pro se to raise any additional issues that he

deemed worthy of appellate review. Anders Br. at 13. Johnson did not

respond to counsel’s petition to withdraw. We conclude counsel has satisfied

the requirement under Anders and Santiago, and proceed to review the

merits of the issue that counsel has identified.

      The issue presented by counsel raises a challenge to the discretionary

aspects of sentence. When reviewing such a challenge, this Court first must

determine whether: 1) the appeal is timely; 2) the appellant preserved the


                                      -4-
J-S51025-20



issue in a post-sentence motion or at the sentencing hearing; 3) the brief

includes a concise statement of the reasons relied upon for allowance of

appeal;3 and 4) the appellant raised a substantial question as to whether the

sentence is appropriate under the Sentencing Code.             Commonwealth v.

Edwards, 194 A.3d 625, 636 (Pa.Super. 2018).

        Johnson filed a timely notice of appeal, and preserved his issue in a

post-sentence motion, but the Anders brief does not include a concise

statement of the reasons relied upon for allowance of appeal. However,

“[w]here counsel files an Anders brief, this Court has reviewed the matter

even absent a separate Pa.R.A.P. 2119(f) statement. Hence, we do not

consider counsel’s failure to submit a Rule 2119(f) statement as precluding

review of whether [an a]ppellant’s issue is frivolous.” Commonwealth v.

Bynum-Hamilton,          135 A.3d 179,    184   (Pa.Super.   2016)   (quoting

Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa.Super. 2015) (citations

omitted)). Thus, we proceed to determine whether Johnson has raised a

substantial question.

        Johnson has not raised a substantial question. Johnson claims that the

trial court imposed an “unduly harsh” sentence. 1925(b) Statement, filed

4/28/20, at ¶ 4. The imposition of consecutive sentences could raise a

substantial question “in only the most extreme circumstances, such as where

the aggregate sentence is unduly harsh, considering the nature of the crimes

____________________________________________


3   Pa.R.A.P. 2119(f).

                                           -5-
J-S51025-20



and the length of imprisonment.” Commonwealth v. Moury, 992 A.2d 162,

171-72 (Pa.Super. 2010). “[T]he key to resolving the preliminary substantial

question inquiry is whether the decision to sentence consecutively raises the

aggregate sentence to, what appears on its face to be, an excessive level in

light of the criminal conduct at issue in the case.” Commonwealth v.

Gonzalez–Dejesus, 994 A.2d 595, 598-99 (Pa.Super. 2010).

      Looking to the criminal conduct at issue in this case, we cannot say that

Johnson has raised a substantial question. The facts of this case are that

Johnson strangled the victim, placed a shotgun in her mouth, threatened to

kill her, and then proceeded to throw an innocent child across the room. We

cannot say that the imposed sentence of four years and eight months to 16

years’ incarceration appears on its face to be an unduly harsh sentence.

Therefore, we conclude that Johnson has not raised a substantial question.

      Prior to sentencing Johnson, the trial court referenced the information

provided in the PSI that included Johnson’s extensive criminal history and his

admitted drug abuse. The court also considered the victim’s letter to the court

as well as the facts of the case. In addition, as the trial court notes, it imposed

sentences within the standard guideline ranges of the Sentencing Guidelines.

See Pa.R.A.P. 1925(a) Op., filed 7/11/20, at 1.

      Further, upon an independent review of the record, we do not discern

any non-frivolous issues. Therefore, we affirm the judgment of sentence and

grant counsel’s petition to withdraw.

      Judgment of sentence affirmed. Counsel’s petition to withdraw granted.

                                       -6-
J-S51025-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/02/2021




                          -7-